Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 20, 2021 has been entered.
Double Patenting Rejections
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 30 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. US 11,197,870 in view of Saini et al. (“Effect of medication dosing frequency on adherence in chronic disease,” Am J. Manag. Care. 2009, Vol. 15, No. 5, e22-e33), Birkett (“Pharmacokinetics made easy 11 designing dose regimens,” Australian Prescriber, 1996, Vol. 19, pp 76-78), Barraclough et al.  (“Once- Versus twice-daily tacrolimus, are the formulations truly equivalent?”  Drugs, 2011, Vol. 71, No. 12, pp 1561-1577). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 30 is drawn to a method of treating a patients having hepatic fibrosis caused 
‘870 does not claim expressly the particular dosage regimen herein: at least twice  a day.
However, since ‘158 does not particularly limit the dose interval, one of ordinary skill in the art would have view the claimed method of ‘158 to encompass the conventional dosage regimens: once a day (qd), twice a day (bd). Thus, twice a day regimen would have been obvious. Note, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Note, once a day, twice a day, and thrice a day regimen have been commonly known and used in the art, and once a day has superior patient compliance rat.  See, Saini et al. (“Effect of medication dosing frequency on adherence in chronic disease,” Am J. Manag. Care. 2009, Vol. 15, No. 5, e22-e33), particularly, the abstract, pages e24 to e29. Thus, when possible, physician treating patients with chronic disease should strongly consider prescribing medications requiring less frequent dosing. See, page e30, the last paragraph. Birkett (“Pharmacokinetics made easy 11 designing dose regimens,” Australian Prescriber, 1996, Vol. 19, pp 76-78) teach that designing dose regimens for drugs through pharmacokinetic experiments would be easy and routine in that desired concentration, half -life, of the drug, loading dosage form (e.g., controlled releasing from), dose interval are among various factors to be considered. See, the entire document. In one particular study comparing once versus twice –daily of Tacrolimus, an immunosuppressant drug, once-daily dose regimen, Barraclough et al.  (“Once- Versus twice-daily tacrolimus, are the formulations truly equivalent?”  Drugs, 2011, Vol. 71, No. 12, pp 1561-1577) discloses that once daily dosage, as expected, lead to reduced, but drug exposure (AUC) as compared to twice daily 
Claims 1-8, 10-13, 15-31, 33-43, 45-66  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 7-8, 11-13, 16-17, 20-22, 24-25, 27-32 of copending Application No. 16/348158  (reference application) in view of Saini et al. (“Effect of medication dosing frequency on adherence in chronic disease,” Am J. Manag. Care. 2009, Vol. 15, No. 5, e22-e33), Birkett (“Pharmacokinetics made easy 11 designing dose regimens,” Australian Prescriber, 1996, Vol. 19, pp 76-78), Barraclough et al.  (“Once- Versus twice-daily tacrolimus, are the formulations truly equivalent?”  Drugs, 2011, Vol. 71, No. 12, pp 1561-1577) and in further view of Boyer et al. (WO 2011/038207 A1).
Although the claims at issue are not identical, they are not patentably distinct from each other because ‘158 claims a method of inhibiting the development of hepatic fibrosis in NAFLD patients, including NASH patients, with liver fibrosis score of zero (claim1), NAS score, 4-7,  comprising orally administering to the patients greater than 300 mg per day of 3β-arachidylamino-7α,12α-dihydroxy-5β-cholan-24-oic acid (aramchol). Particular claimed dosage mounts are in the range of 350 mg to 1200mg per day and 600 mg to 800 mg, perday. 
‘158 does not claim expressly the particular dosage regimen herein: at least twice  a day.
However, since ‘158 does not particularly limit the dose interval, one of ordinary skill in the art would have view the claimed method of ‘158 to encompass the conventional dosage regimens: once a day (qd), twice a day (bd). Thus, twice a day regimen would have been In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Note, once a day, twice a day, and thrice a day regimen have been commonly known and used in the art, and once a day has superior patient compliance rat.  See, Saini et al. (“Effect of medication dosing frequency on adherence in chronic disease,” Am J. Manag. Care. 2009, Vol. 15, No. 5, e22-e33), particularly, the abstract, pages e24 to e29. Thus, when possible, physician treating patients with chronic disease should strongly consider prescribing medications requiring less frequent dosing. See, page e30, the last paragraph. Birkett (“Pharmacokinetics made easy 11 designing dose regimens,” Australian Prescriber, 1996, Vol. 19, pp 76-78) teach that designing dose regimens for drugs through pharmacokinetic experiments would be easy and routine in that desired concentration, half -life, of the drug, loading dosage form (e.g., controlled releasing from), dose interval are among various factors to be considered. See, the entire document. In one particular study comparing once versus twice –daily of Tacrolimus, an immunosuppressant drug, once-daily dose regimen, Barraclough et al.  (“Once- Versus twice-daily tacrolimus, are the formulations truly equivalent?”  Drugs, 2011, Vol. 71, No. 12, pp 1561-1577) discloses that once daily dosage, as expected, lead to reduced, but drug exposure (AUC) as compared to twice daily dose regimen. AUC was also affected by food See, particularly, page 1562, the last paragraph of the right column, bridging to page 1563, table 1 in particular. Thus, a person of ordinary skill in the art would have been motivated to optimize the dose regimen of 3β-arachidylamino-7α,12α-dihydroxy-5β-cholan-24-oic acid in the treatment of NAFLD patients as such optimization has been old and well-known in the art as a routine experimentation. As to the specific timing of administration, particular dosage, and the period of the therapy (claim 15), note, again that In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). As to claim 29, Boyer et al. teach that thyroid hormone receptor agonists are known to be useful for treating metabolic diseases, such as NASH, NAFLD, hyperlipidemia, etc. See, particularly, the abstract, paragraph [00192], [00203]. 
The further employment of other known anti- NASH agents, such as thyroid hormone receptor agonists, would have been obvious it is prima facie obvious to combine two compositions each of which is taught in the prior art to be useful for same purpose in order to form third composition that is to be used for the very same purpose; idea of combining them flows logically from their having been individually taught in prior art. See In re Kerkhoven, 205 USPQ 1069. 
As to the limitation of “inhibiting the development of hepatic fibrosis recited in claim 33 and various particular benefits/results recited in claims 16-27, and 39, 46-53, 55-57, note, instant claims are directed to effecting a biological  pathway/functions with an old and well known compounds. The argument that such claims are not directed to the old and well known ultimate utility (NAFLD/NASH) for the compounds, e.g., aramchol, 600mg/day, are not probative. It is well settled patent law that mode of action elucidation does not impart patentable moment to otherwise old and obvious subject matter. Applicant’s attention is directed to In re Swinehart, (169 USPQ 226 at 229) where the Court of Customs and Patent Appeals stated “is elementary that the mere recitation of a newly discovered function or property, inherently possessed by thing in the prior art, does not cause a claim drawn to those things to distinguish over the prior art.” In the instant invention, the claims are directed to the ultimate utility set forth in the prior art, albeit distanced by various biological functions. The ultimate utility for the claimed compounds is old 
Regarding the limitation “wherein the twice a day regimen results in at least 1.3 fold higher AUC in comparison to the same daily dose in a once a day dosage regimen,” note, the limitation merely recites a function /property of the process and does not materially limit the actual step the claimed process. Practice the method as suggested by the prior art would realize the recited function property. Further, as discussed above,  a higher AUC for twice daily as compared to once daily would have been reasonably expected, particularly, wherein the once daily is not in controlled releasing dosage form.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 30 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon Claim 30, depends on claim 10, which depends on claim 1. Claim 1 defines the treated patients are NAFLD, claim 10 define the subject is afflicted with hepatic fibrosis, which construed in light of the specification, would be the fibrosis caused by NAFLD, a metabolic disorder. Claim 30, reciting fibrosis caused by a variety of pathologic conditions, are beyond the scope defined in claims 1 or 10, thus, fails to further limit claims 1 or 10  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-13, 15-31, 33-43, 45-66 are rejected under 35 U.S.C. 103 as being unpatentable over Gilat  (US 2012/0214872 A1, IDS),  the clinical trials “A clinical trial to evaluate the efficacy and safety of two aramchol doses verse placebo in patient with NASH” reported October 30, 2014 and November 2, 2015,  in view of  Safadi et al. (“The Fatty acid-bile conjugate aramchol reduces liver fat content in patients with nonalcoholic fatty liver disease,” Clinical Gastroenterology and Hepatology, 2014, Vol. 12, No. 2, pp 2085-2091, IDS), Singh et al. (“Fibrosis Progression in Non-alcoholic fatty liver vs Non-alcoholic steatohepatitis: A systematic review and meta-analysis of paired-biopsy studies,” Clinical Gastroenterology and . 
Gilat teach a method of treatment of diabetes, insulin resistance and obesity, particularly those with fatty liver, comprising administering to the patients a bile acid fatty acid conjugates, particularly, 3β-arachidylamindo-7α,12α-dihydroxy-5β-cholan-24 oic acid (aramchol). Gilat further reveals that fatty liver may progress to steatohepatitis and cirrhosis. See, particularly,. The abstract, paragraphs [0003] to [0018], example 2, [0036] to [0041]. The clinical trials outlines a protocol for treating 240 non-alcoholic patients of steatohepatitis (NASH) with Aramchol, 400 mg, 600 mg tablet (oral) and placebo respectively in ration 2:2:1, or 192 patient are treated with Aramchol, up to 65 weeks. The patients have NAS score of 4 or higher, include those with type II diabetes. The primary outcome of the trial includes: Change in the average liver fat concentration measured by NMRS between Aramchol treated arms and placebo arm at start and end of the study. The secondary outcome includes: Measure: Difference in Improvement in NASH activity index, (NAFLD Activity Score (NAS) and/or SAF score (Steatosis Activity and Fibrosis). See, the entire documents.
The primary references as a whole do not teach expressly the treatment of a NAFLD patients, including those afflicted with NASH and/or hepatic fibrosis, and/or having the particular NAS (NAFLD activity score), or the scores recited in claims 6, 8, 24, 39, 48, 
However, Safadi et al. teach that in a clinical trial for treating NAFLD and NASH with aramchol in two dosage 100 mg and 300 mg once daily over three months period. The 300 mg dosage result in significant decrease of liver fat, indicating that aramchol is safe, tolerable and significantly reduce liver fat content in patient of NAFLD, suggest that aramchol be useful in treating fatty liver disease. See, page 2685.  Singh et al. reveals that majority of NASH patients have progressive F1 fibrosis or above. See, particularly, page 650, table 3. Boyer et al. teach that thyroid hormone receptor agonists are known to be useful for treating metabolic diseases, such as NASH, NAFLD, hyperlipidemia, etc. See, particularly, the abstract, paragraph [00192], [00203]. 
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, at the time before the effective filing date of the claimed the invention, to treat NAFLD patients, including those afflicted with NASH and/or hepatic fibrosis, and/or having the particular NAS (NAFLD activity score), or the scores herein defined, comprising administering aramchol twice a day with the daily dosage of 600 mg or 800 mg.
A person of ordinary skill in the art would have been motivated to treat a NAFLD patients, including those afflicted with NASH and/or hepatic fibrosis, and/or having the particular NAS (NAFLD activity score), or the scores as herein defined, comprising administering aramchol twice a day with the daily dosage of 600 mg or 800 mg because dividing a daily dosage of a therapeutic agent into two dose administered 12 hours apart would give a more consistent plasma level of the drug, particularly, if the drug is not in a controlled releasing form. Further, aramchol is known for treating fatty liver (steatosis) caused by diabetes broadly, and those progressed into non-alcoholic steatohepatitis (NASH) in particular. One of ordinary In re Kerkhoven, 205 USPQ 1069. Furthermore, as to the effective amounts and the timing of the administration (twice daily), note, [W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In instant case, Gilat provide a general conditions, the usefulness of aramchol for treating fatty liver condition, in that Gilat teaches the daily dosage amounts generally, without particular limitations regarding the times of administration. Thus, select the optimal regimen from the limited commonly known options, e.g., once, twice, three times or four times daily through routine experimentation would have been within the purview of ordinary skill in the art.  In this regards, once a day, twice a day, and thrice a day regimen have been commonly known and used in the art, and once a day has superior patient compliance rat.  See, Saini et al. (“Effect of medication dosing frequency on adherence in chronic disease,” Am J. Manag. Care. 2009, Vol. 15, No. 5, e22-e33), particularly, the abstract, pages e24 to e29. Thus, when possible, physician treating patients with chronic disease should strongly consider prescribing medications requiring less frequent dosing. See, page e30, the last paragraph. Birkett (“Pharmacokinetics made easy 11 designing dose regimens,” Australian Prescriber, 1996, Vol. 19, pp 76-78) teach that designing dose regimens for drugs through pharmacokinetic experiments would be easy and routine in that 
Regarding the limitation “wherein the twice a day regimen results in at least 1.3 fold higher AUC in comparison to the same daily dose in a once a day dosage regimen,” note, the limitation merely recites a function /property of the process and does not materially limit the actual step the claimed process. Practice the method as suggested by the prior art would realize the recited function property. Further, as discussed above,  a higher AUC for twice daily as compared to once daily would have been reasonably expected, particularly, wherein the once daily is not in controlled releasing dosage form.
As to “the human subject is afflicted with hepatic fibrosis ” recited in claim 10, note, since Singh et al. reveals that majority of NASH patients have progressive F1 fibrosis or above, most of those NASH patients would be expected to have liver fibrosis. Further, the monitoring, and assessing SAF score as required in the clinical trials indicates that at least some of the patients would have been expected to have hepatic  fibrosis. Thus, it would have been obvious to 
As to the limitation of “inhibiting the development of hepatic fibrosis recited in claim 33 and various particular benefits/results recited in claims 16-27, and 39, 46-53, 55-57,  note, instant claims are directed to effecting a biological  pathway/functions with an old and well known compounds. The argument that such claims are not directed to the old and well known ultimate utility (NAFLD/NASH) for the compounds, e.g., aramchol, are not probative. It is well settled patent law that mode of action elucidation does not impart patentable moment to otherwise old and obvious subject matter. Applicant’s attention is directed to In re Swinehart, (169 USPQ 226 at 229) where the Court of Customs and Patent Appeals stated “is elementary that the mere recitation of a newly discovered function or property, inherently possessed by thing in the prior art, does not cause a claim drawn to those things to distinguish over the prior art.” In the instant invention, the claims are directed to the ultimate utility set forth in the prior art, albeit distanced by various biological functions. The ultimate utility for the claimed compounds is old and well 
Response to the Arguments
Applicants’ remarks and exhibits submitted September 20, 2021 have been  fully considered, but found unpersuasive, particularly, in view of  the teachings of Saini et al. Birkett, Barraclough et al. The cited references as a whole show that method of designing dose regimens of a drugs are generally routine experimentation based on the drug’s pharmaceutical properties Once a day and twice a day are among the common regimens used in the art, and each regimens has its respective advantage/disadvantage. Once daily dose regimen has better patient compliance rate than twice daily, but have less favorable pharmacokinetics. It would be a routine experimentation to select a better one from the two. Furthermore, Since the prior art do not particularly limit the daily regimens, one of ordinary skill in the art would have view the teaching of the prior art to encompass those commonly known regimens, once  a day (QD), twice a day (BID). Thus, the prior art teach a genus composed of only two species: QD and BID.  When the reference teaches a small genus which places a claimed species in the possession of the public as in In re Schaumann, 572 F.2d 312, 197 USPQ 5 (CCPA 1978), and the species would have been obvious even if the genus were not sufficiently small to justify a rejection under 35 U.S.C. 102.   
Applicants contend that “it is highly complex and difficult process to find the suitable conditions which will provide the pharmacokinetic profile that shall comply with all 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENGJUN WANG whose telephone number is (571)272-0632.  The examiner can normally be reached on 8:00 AM to 3:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHENGJUN WANG/Primary Examiner, Art Unit 1627